Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered October 11, 2005, convicting defendant, after a jury trial, of attempted robbery in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of six years and 2 to 4 years, respectively, unanimously affirmed.
The evidence at trial was sufficient to establish the “display” element of attempted robbery in the second degree (see Penal Law § 160.10 [2] [b]; People v Lopez, 73 NY2d 214, 220-222 [1989]; People v Baskerville, 60 NY2d 374, 381 [1983]; People v Simmons, 186 AD2d 95, 97 [1992], lv denied 81 NY2d 976 [1993]), and the verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]).
We perceive no basis to reduce the sentence. Concur—Tom, J.P., Saxe, Friedman and Williams, JJ.